United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 22, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60266
                          Summary Calendar


THOMAS OKPOJU AMALI,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A74 699 170
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Thomas Okpoju Amali has filed a petition for review of a

decision of the Board of Immigration Appeals (BIA) denying his

untimely motion to reopen his immigration proceedings.        Amali

argues that the BIA should have held that the 90-day period was

equitably tolled because he had new evidence that was not

available during the previous proceedings, the approval of an

I-130 relative immigrant visa petition filed by his wife, Almetta

Russel Amali, who is a United States citizen.     Amali has not

shown that his case involves rare and exceptional circumstances

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-60266
                                  -2-

warranting equitable tolling.     See Liu v. Gonzales, 166 F. App’x

159, 160 (5th Cir. 2006); Torabi v. Gonzales, 165 F. App’x 326,

329 (5th Cir. 2006).    However, even if Amali were entitled to

equitable tolling, Amali would not have been entitled to

adjustment of status relief based on the approval of his wife’s

I-130 application because the Immigration Judge found that

Amali’s prior asylum application was frivolous and, therefore,

Amali was not eligible for adjustment of status under 8 U.S.C.

§ 1158(d)(6).   See Mukadi v. Ashcroft, 163 F. App’x 303, 305 (5th

Cir. 2006).

     Amali argues that the BIA violated his due process rights

by refusing to equitably toll the 90-day period.    Because the

decision to grant or deny a motion to reopen is discretionary

and the denial of discretionary relief does not amount to a

deprivation of a liberty interest, Amali cannot establish a due

process violation.     See Altamirano-Lopez v. Gonzales, 435 F.3d

547, 550 (5th Cir. 2006).    Because Amali does not allege that

a statutory or regulatory exception applies and because he has

not shown that he is entitled to equitable tolling, we lack

jurisdiction to review the BIA’s denial of the motion to reopen

as there is no “‘meaningful standard against which to review’”

such a decision.     See Panova-Bohannan v. Gonzales, 157 F. App’x

706, 707 & n.2 (5th Cir. 2005); see also Liu v. Gonzales, 166 F.

App’x 159, 160 (5th Cir. 2006).
                           No. 06-60266
                                -3-

     Amali also argues that the BIA should have exercised its

sua sponte authority to reopen the case based on exceptional

circumstances.   This court lacks jurisdiction to consider whether

Amali has shown exceptional circumstances that would warrant the

BIA’s sua sponte reopening of his removal proceedings.   See

Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 249 (5th Cir. 2004).

     PETITION DISMISSED.